DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes “105”- “107”, 110” and “135” shown in Fig. 1, “105”- “107” shown in Fig. 21, “3405”, “3410” and “3415” shown in Fig. 33, and “3505”, “3510”, “3515” and “3520” shown in Fig. 34 all should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 2, “115” should be --100--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 11 and 12, it is unclear how the multicolored light beam is provided.  The specification discloses a plurality of differently colored light beams on page 2 lines 4-5, and discloses differently colored light sources on page 13 lines 14-20.  Corresponding features should be added in the claims.
As to claim 6, it is unclear what is meant by “correcting a focal point” because in Fig. 2 the correction plate is arranged downstream of the lens and therefore cannot influence the focal point of the lens 215.
As to claim 9, it is unclear how the feature “smaller than 8 millimeters” should be understood because the device does not have only one dimension.
Claim 11 is not consistent with the disclosure because a structural element has not been defined in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasch (5802222).
As to claims 1, 11 and 12, Rasch discloses the claimed subject matter, including a first light source (7’, Fig. 1, column 14 line 11) and a second light source (7”, Fig. 1, column 14 line 11); a waveguide element (14, Fig. 1, column 14 lines, 12, 23-34, 35-50), which forms a first waveguide (2’) for guiding light of the first light source (7’), a second waveguide (2”) for guiding light of the second light source (7”), and an output region (end of the waveguide portion 9) for outputting light from the first waveguide and the second waveguide; a beamforming device (3, Fig. 1, column 14 line 65-column 14), which is configured to form the multicolored light beam  by using the light  output from the output region; and a structural element (11, Fig. 1, column 14 lines 3, 17-22), on which the first light source , the second light source , the waveguide element  and the beamforming device  are arranged.
As to claims 3 and 4, the claimed limitations are disclosed by Rasch (column 14 line 28 “channel waveguides”).
As to claim 5, the claimed limitation is disclosed by Rasch (19 of Fig. 9).
As to claim 6, the claimed limitation is disclosed by Rasch (Fig. 9, column 18 line 9).
As to claim 7, the claimed limitation is disclosed by Rasch (15 of Fig. 1, column 14 lines 15, 51-62).

As to claim 9, the claimed limitation is inherently disclosed by Rasch (column 6 lines 1-9, column 15 lines 60-65).
As to claim 10, the claimed limitation is disclosed by Rasch (Fig. 7).

Claims 1, 3-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuyama (US 20170146744).
As to claims 1, 11 and 12, Katsuyama discloses the claimed subject matter, including a first light source and a second light source (16a-16c, Figs. 6, 7, paragraph 0087); a waveguide element (101-103, Fig. 7, paragraph 0090); a beamforming device (22, Fig. 7, paragraph 0093); and a structural element (210, Fig. 7).
As to claims 3 and 4, the claimed limitations are disclosed by Katsuyama (paragraph 0101, Fig. 10B).
As to claim 5, the claimed limitation is disclosed by Katsuyama (Figs. 5A, 5B).
As to claim 8, the claimed limitations are disclosed by Katsuyama (Fig. 7).
As to claim 9, the claimed limitation is disclosed by Katsuyama (paragraph 0105).
As to claim 10, the claimed limitation is disclosed by Katsuyama (Fig. 6, paragraph 0001).

Allowable Subject Matter

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein (US 20120044459 A1) discloses a three-dimensional projection device.
Kuriki (US 20110188000 A1) shows a multiplexing device for image display and retinal scanning display provided with multiplexing device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.



/SHERRIE HSIA/Primary Examiner 
Art Unit 2422                                                                                                                                                                                                        

	

SH
January 15, 2022